Case 1:21-cr-00031-RJA-MJR Document 7 Filed 03/22/21 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

  
 

United States District Court/
for the
Western District of New York |

United States of America

Vv.

JOSEPH BELLA Case No.21-CR-

 

Defendant
ARREST WARRANT

To: | Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States District Judge without unnecessary
delay JOSEPH BELLA, who is accused of an offense or violation based on the following document filed with the
Court:

XX Indictment C1 Superseding Indictment O Information C1 Superseding Information CL) Complaint
O Probation Violation Petition [1 Supervised Release Violation Petition 1 Violation Notice 1 Order of the Court

This offense is briefly described as follows:

Violation of Title 18, United States Code, Sections 1014, 1957(a), 1341, 1343, and 2.

FEB 25 2021 ee prenanet

Issuing officer’s signature

Date

 

 

City and State: Buffalo, New York MARY C. LOEWENGUTH
CLERK OF THE COURT

Printed name and Title

 

 

Return

This warrant was received on (date) 2] 2b | 2 [2 , and the person was arrested on (date) > 3] 2 | 2.\

at (city and state) “Bry Koro : WY

Date: S [ 2 2 —. Agile C CU O22 FAK

( Ewecrine. ) Arresting offi ort signature

a Nee C Nosser Tnvers-Cesean
‘Printed name and title Se aq

 

 

 

 
